Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 06, 2016

The Court of Appeals hereby passes the following order:

A17A0198. JAMES CARTER v. SHEILA OUBRE, WARDEN.

      James Carter appealed to this Court from the trial court’s order denying his
petition for writ of habeas corpus. The Supreme Court, however, has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED to the Supreme Court
for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            09/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.